Case 2:16-cr-00540-JMA-SIL Document 423 Filed 04/06/20 Page 1 of 2 PageID #: 4726
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
 CMM                                                610 Federal Plaza
 F. #2015R02148                                     Central Islip, New York 11722



                                                    April 6, 2020

 By ECF

 The Honorable Joan M. Azrack
 United States District Judge
 United States District Court
 Eastern District of New York
 924 Federal Plaza
 Central Islip, New York 11722

               Re:    United States v. Edward Mangano, et. ano.
                      Criminal Docket No. 16-540 (S-2) (JMA)


 Dear Judge Azrack:

                The government submits this letter to respectfully request a 45-day extension of
 time to respond to the defense motions in the above-referenced matter, requesting a new trial
 and reconsideration of a previously decided motion. In light of the ongoing health crisis, the
 delays attendant to transitioning to telework, and the need to respond to various emergency
 applications in other matters, the government requests additional time to fully and
 meaningfully brief its opposition to the defendant’s motions. This is the government’s second
 request for an extension. Defense counsel Kevin Keating, Esq. and John Carman, Esq. have
 no objection to this request.

                In light of the above, the government respectfully requests that the motion
 schedule be adjusted as follows: (1) the government’s opposition to the defendant’s post-trial
 motions to be filed on or before May 22, 2020; and (2) the defendant’s reply briefs, if any, to
 be filed on or before June 5, 2020.
Case 2:16-cr-00540-JMA-SIL Document 423 Filed 04/06/20 Page 2 of 2 PageID #: 4727



             Thank you for your consideration of this request.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:       /s/
                                                Catherine M. Mirabile
                                                Lara Treinis Gatz
                                                Christopher C. Caffarone
                                                Assistant U.S. Attorneys


 cc:   Counsel of Record via ECF




                                            2
